DETAILED ACTION
Application 16/562418, “LINEAR HIERARCHICAL STRUCTURE LITHIUM TITANATE MATERIAL, PREPARATION AND APPLICATION THEREOF”, was filed with the USPTO on 9/5/19 and claims priority from a foreign application filed on 9/6/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/15/21.  

Election/Restrictions
Applicant's arguments filed on 12/15/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Regarding the rejection of claims under 35 USC 112b for requiring nanosheets have a size of 5 nm to 300 nm using the generic term “size”, applicant argues that “nanosheets have a size of” is a common expression in the art so that a skilled artisan would understand that “size” here refers to width of the nanosheets.  In response, there applicant has not provided evidence to support the assertion that a skilled artisan would understand the word “size” to mean “width”.  Since applicant’s originally filed specification does not support this argument of counsel, a Declaration by the inventor may provide supporting evidence.  As described in MPEP 716.01(c) II, the arguments of counsel cannot take the place of evidence in the record.  Since applicant has not supported the argument with appropriate evidence, the rejection of claims under 35 USC 112b 
The product disclosed by Jian is significantly different from the linear hierarchial structure lithium titanate material of this application.  In response, as described in the art rejections, the Jiang product is the same or nearly the same as applicant’s product as claimed.  The scope of the invention as claimed is that which must be considered by the Office to determine patentability.
According to the preparation method disclosed by Jiang, a pure lithium titanate product similar to this application cannot be obtained.  In response, firstly as previously described patent scope is determined by the claims, not by the invention as described in the application.  In the case of claim 1, Jiang discloses a product similar to that claimed; therefore, the Jiang method is sufficient to produce such a product.  Secondly, applicant has not presented any evidence to support the assertion that the method of Jiang cannot be used to obtain a product similar to that of applicant.  As described in MPEP 716.01(c) II, the arguments of counsel cannot take the place of evidence in the record.  
Jiang does not give any technical motivations and therefore cannot support an anticipation or obviousness rejection of the claimed invention.  In response, a showing of the same technical motivation is not required to support obviousness under US patent prosecution.  For applicant’s consideration, the guidelines for determining obviousness under US patent prosecution are set forth 
Demopoulos discloses lithium titanate nanosheets with a thickness of 10 nm, but does not suggest to apply the sheets to the composite tubes of Jiang; therefore, the invention of claim 1 is not obvious in view of a combination of Jiang and Demopoulos.  In response, it is proper for the Office to look at analogous art to determine what a skilled artisan at the time of invention would have known and found obvious, such an analysis including looking to secondary references to fill gaps between a prior art reference and a claimed invention.  In this case,   Dompoulos is simply relied on to teach an exemplary thickness for the nanosheets since Jiang teaches nanosheets does not expressly teach a preferred value or range of thickness for the nanosheets.  Domopoulos is not required to teach that the nanosheets should be applied to hierarchical structures or even be aware of such structures, since Jiang is relied on to teach the hierarchical structures comprising nanosheets and serves as a starting point for the demonstration of prima facie obviousness of the claimed invention.
Unexpected technical affects are associated with the claimed invention, such as rapid intercalation/deintercalation and reduced current density.  In response, 
i) only applicant’s arguments state that any desirable results associated with applicant’s invention are “unexpected” improvements and effects.  As described in MPEP 716.01(c), “The arguments of counsel 
ii) the presence of beneficial or desirable results is not necessarily an indication of nonobviousness (MPEP 716.02 (c) II). In this case, Jiang also teaches rapid intercalation/deintercalation (“the abundant phase interfacesare also favorable for the fast electrochemical lithium-ion insertionand extraction processes, improving the kinetics of the electrode”, page 4 right column).  As to the argument that current density is reduced due to the large specific surface area increasing contact area between electrolyte and electrode, applicant teaches an exemplary surface area of 90.7 m2/g (applicant’s published paragraph [0099]), while Jiang teaches an exemplary surface area of 107 m2/g (page 3 left column).  Therefore, any improvement tied simply to the high surface area of applicant’s invention, particularly as generally claimed in claim 1, would be expected to also be achieved in Jiang which exhibits similar or even higher surface area.   
iii) to be of probative value, evidence of unexpected results must be commensurate in scope with the claimed invention (MPEP 716.02d).  In this case, applicant’s invention differs from that of Jiang only in terms of the geometry of the nanosheets as described in the art rejections.  There is no evidence 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 6-28 and 30-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what dimension “a size” is intended to refer.  For example, “size” could mean diameter, radius, length, height, width or another dimension.   It is noted that the nanosheets of claim 1 are not limited to any specific shape.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-28 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being obvious over the combination of Jiang (Yan-Mei Jiang et al., “Hierarchical Li4Ti5O12/TiO2 composite tubes with regular structural imperfection for lithium ion storage”, Scientific Reports, vol 3:3490, p:1-5, 2013) and Demopoulos (US 2015/0236345).
 Regarding claim 1, Jiang teaches a linear hierarchical structure lithium titanate material (e.g. Figure 1), 
wherein the crystal phase of the lithium titanate material is a spinel-type crystal phase or a monoclinic crystal phase or a composite crystal phase thereof (“spinel” at Figure 1 caption); 
the lithium titanate material is mainly composed of a linear hierarchical structure (see Figure 1); and
the surface components of the linear hierarchical structure lithium titanate material are nanosheets (“nanoflakes” as described in the Figure 1 caption are nanosheets). 

Claim 1 further requires that the linear hierarchical structure has an aspect ratio larger than 10.  Jiang doesn’t mention “aspect ratio”, but does teach that “[t]he diameter of the tubes ranges from 0.5 to 2.0 [Symbol font/0x6D]m with a length of 5–20 [Symbol font/0x6D]m”, thereby suggesting a length ten times greater than the diameter, i.e. an aspect ratio of 10.  Accordingly, Jiang is found to suggest an aspect ratio of “greater than 10” [which can be infinitely close to 10] with sufficient specificity so as to teach the claimed aspect ratio range.  


Regarding the 12/15/21 amendment, claim 1 further requires that the nanosheets have a size of 5 nm to 300 nm and a thickness of 1 nm to 20 nm, features not expressly taught by Jiang.  
However, Jiang does teach the nanoflakes having: a length of about 1 micron (Results section 1st paragraph) and width of 200-400 nm (Results section 1st paragraph).  As to thickness, Jiang appears to teach exemplary thicknesses of about 30 nm and about 20 nm in Figures 2c and 2d, respectively (Figures 2c and 2d appear to capture thickness of the nanoflakes because the images are “taken along the direction that almost parallels with the nanoflake plane” according to the Results section 2nd paragraph, with the scale bar indicating thicknesses of something in the range of 20 to 30 nm). 
These ranges overlap the claimed ranges, or at least are close enough such that a skilled artisan would expect the same properties or behaviors, absent a showing of unexpected results or criticality.  Thus, the limitations are found to be obvious over Jiang due to the obviousness of overlapping and very close ranges (MPEP 2144.05).

Additionally regarding nanosheet thickness, in the battery art Demopoulos teaches anode materials comprising lithium titanate nanosheets (paragraph [0028, 0106]).  Demopoulos further expressly teaches that the nanosheets may have a thickness of 10 nm (paragraph [0101]).  Demopoulos further teaches that the nanosheet structure may facilitate short diffusion path in an electrode material (paragraph [0115]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the nanosheets of Jiang to have thickness of 10 nm for the benefit of providing a geometry known to facilitate desirable diffusion characteristics in view of Demopoulos.  


Regarding claim 2, Jiang remains as applied to claim 1.  Jiang further teaches wherein the linear hierarchical structure of lithium titanate is a solid linear structure or a hollow linear structure (title, Figure 1 caption).

Regarding claim 3, Jiang remains as applied to claim 1.  Jiang does not expressly teach wherein the linear hierarchical structure has a diameter of 20 nm to 1 .mu.m and a length of 1 [Symbol font/0x6D]m to 50 [Symbol font/0x6D]m.
However, Jiang does teach that “[t]he diameter of the tubes ranges from 0.5 to 2.0 [Symbol font/0x6D]m with a length of 5–20 [Symbol font/0x6D]m”, thereby teach diameter and length ranges which substantially overlap the claimed ranges.  Accordingly, claim 3 is found to be obvious over Jiang due to the obviousness of overlapping ranges (MPEP 2144.05).

Regarding claim 6, Jiang remains as applied to claim 1.  Jiang further teaches that the lithium titanate material may be mixed with a carbon material (“acetylene black” at Characterization section) to produce an electrode layer.  This mixing would cause carbon to be disposed on lithium titanate surface; therefore, the requirement that the surface of the linear hierarchical structure lithium titanate material is further loaded with one or more selected from the group consisting of carbon, carbon nanotubes, graphene, black phosphorus, metals, and semiconductors is suggested by Jiang.

Regarding claims 7-28, Jiang remains as applied to claim 1.  Claims 7-28 add limitations drawn to the method of making the linear hierarchical structure, rather than adding limitations drawn to the linear hierarchical structure itself.  
As described in MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the claimed product is a linear hierarchial structure lithium titanate material and the recited process claims are not found to imply any specific structure other than that suggested by Jiang.  Accordingly, the claims are rejected under 35 USC 102 or 103 for being drawn to a product which is the same as, or at least obvious over, that disclosed by Jiang.  

Regarding claim 30-31, Jiang remains as applied to claim 1.  Jiang teaches a linear hierarchical structure lithium titanate material as previously described in the rejection of claim 1.  Jian further teaches an electrode material for an lithium ion battery, wherein the electrode material is mainly composed of the linear hierarchical structure lithium titanate material (“The hierarchical Li4Ti5O12/TiO2 tubes are a promising anode material for lithium-ion batteries”, abstract).


Claims 6 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Jiang (Yan-Mei Jiang et al., “Hierarchical Li4Ti5O12/TiO2 composite tubes with regular structural imperfection for lithium ion storage”, Scientific Reports, vol 3:3490, p:1-5, 2013), Demopoulos (US 2015/0236345) and Li (US 2016/0218355).
Regarding claim 6, Jiang remains as applied to claim 1.  Jiang teaches a lithium titanate active material, but does not explicitly teach that the surface of the linear hierarchical structure lithium titanate material is further loaded with one or more selected from the group consisting of carbon, carbon nanotubes, graphene, black phosphorus, metals, and semiconductors.
In the battery art, Li teaches that it is conventional to apply carbon to the surface of a lithium titanate electrode material in order to improve the electronic conductivity thereof (paragraph [0002]).



Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Li (CN 104201364) teaches a hydrothermal synthesis method of manufacturing spinel lithium titanate linear structures.
Yamamoto (US 2013/0244114) method for production of lithium titanate particles.
Naoi (US 2013/0115516) preparation of lithium titanate nanoflakes or nanosheets.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723